354 S.W.3d 234 (2011)
Scott STARNES, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73537.
Missouri Court of Appeals, Western District.
November 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 20, 2011.
Bruce B. Brown, Kearney, MO, for Appellant.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Scott Starnes appeals the Labor and Industrial Relations Commission's decision denying a request to file a late appeal.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).